IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

THE BANK OF NEW YORK MELLON
TRUST COMPANY, NATIONAL
ASSOCIATION FKA THE BANK OF
NEW YORK TRUST COMPANY, N.A.,
AS SUCCESSOR TO JPMORGAN
CHASE BANK, AS TRUSTEE FOR
RESIDENTIAL ASSET SECURITIES
CORPORATION, HOME EQUITY
MORTGAGE ASSET-BACKED PASS
THROUGH CERTIFICATES SERIES,
2004-KSSH,, No. 3:18~cv-2630-S-BN
Plaintiff,
V.
H. WAYNE MEACHUM,

Defendant.

W§QO¢W:=O?¢OSW>¢OSODTWCMWBWJMOOUWI¢OE¢OJCOQWT

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF 'I‘HE UNITED STATES MAGISTRATE JUDGE

After making an independent review Of the pleadings, files, and records in this
case, and the Findings, Cc)nclusions, and Recommendation of the United States
Magistrate Judge dated February 4, 2019, the Court finds that the Findings
Conclusions, and Recommendation of the Magistrate Judge are correct and they are
accepted as the Findings, Ccnclusions, and Recornmendation cf the Court.

IT IS, THEREFORE, ORDERED that the Findings, Conclnsions, and

Recommendation of the United States Magistrate Judge are accepted

 

 

 

The Court hereby DENIES Defendant H. Wayne Meachum’s Motion to
Remand [Dkt. No. 9], construed as a Fedei‘al Ruie of Civii Procedure 12(b)(1) or

12(h)(3) motion to dismiss foi“, or suggestion of, lack of subject matter jurisdiction

SO ORDERED this j day of March, 2019.

M,§¢,@W..,,

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

